Citation Nr: 0821812	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  97-23-974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran, K.R., and L.McG.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from February 1967 to January 
1969.

The appeal arises from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In March 2005, the veteran appeared at the RO with 
his representative and testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript is 
of record.

In January 2006, the Board denied service connection for an 
acquired psychiatric disorder to include PTSD; service 
connection for a skin disorder; service connection for 
arthritis of multiple joints; service connection for a back 
disorder; service connection for chest pain; service 
connection for a genitourinary disorder; and service 
connection for chronic fatigue.  The veteran appealed the 
Board's decision, in part, to the United States Court of 
Appeals for Veterans Claims (Court).  

In a December 2007 order, the Court granted the litigative 
parties' Joint Motion to partially vacate and remand the 
Board's January 2006 decision.  Pursuant to the actions 
requested in the Joint Motion, the issue of entitlement to 
service connection for PTSD was remanded to the Board for 
development and readjudication consistent with the directives 
contained therein.

In addition, entitlement to service connection for 
hypertension and peripheral neuropathy were granted by the 
Board in January 2006, as implemented in a February 2006 
rating decision by the RO.  These issues were the subject of 
a notice of disagreement (NOD) and were included in the 
initial statement of the case (SOC).   However, a substantive 
appeal as to these issues was not filed.  The veteran has 
provided no additional argument on these issues, and they 
have not been certified to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The record shows that the first reported history of any 
chronic, acquired psychiatric disability was in 1975, some 
six years after the veteran's separation from active military 
service, and the Board's January 2006 decision denied service 
connection for PTSD and any other such disorders claimed.  
The Joint Motion and Court Order do not indicate that any 
psychiatric disorder other than PTSD was remanded to the 
Board, so only PTSD will be addressed herein.

The veteran contends that he has PTSD as a result of 
stressful events that took place during his tour in Vietnam 
from April 1968 to January 1969.  

During a RO hearing in December 1982, the veteran testified 
that in Vietnam he was a cargo handler/boat operator and ran 
a boat that carried ammunition and supplies up and down a 
river.  He stated that he was not in actual combat, but 
sometimes experienced sniper fire while riding in convoys.  
He testified that his convoys were not hit, and no one was 
killed or injured.  However, in a later stressor statement, 
received in February 1999, the veteran reported that his 
convoys were frequently ambushed.  He said he had witnessed 
bombed, wounded, and killed comrades, but did not provide the 
names of any of the casualties.  During his March 2005 Travel 
Board hearing, the veteran essentially reiterated previously 
submitted information concerning his in-service stressor 
events.  He also reported other incidents during military 
service including a loading dock accident that resulted in 
the serious injury of another soldier.  He did not provide 
the name of that soldier.  

Adequate corroboration or verification requires that the 
veteran provide, at a minimum, a description of one or more 
in-service stressor events which can be documented, the 
location where the incident(s) took place, the approximate 
date of any such incident, and the veteran's unit of 
assignment at the time the stressful event(s) occurred.  See 
M21-1MR, Part IV.ii.1.D.14.d.  The veteran's DD Form 214 and 
personnel records, which are already associated with the 
claims file, indicate that he served with the 97th Transport 
Company from May 1968 to September 1968, and with the 155th 
Transport Company from September 1968 to January 1969 and 
that he participated in the Tet Counteroffensive campaign.  
The Board notes that if the veteran was stationed with a unit 
that was present while enemy attacks occurred, it would 
strongly suggest that he was, in fact, exposed to such 
attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time that veteran 
was stationed at base).  

In other words, the veteran's presence with the unit at the 
time such attacks occurred would lend weight to corroborate 
his statement that he experienced such attacks personally.  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  In general, the veteran 
has only provided vague and nonspecific information regarding 
his service events.  Nevertheless, in an effort assist him in 
the development of his claim, and pursuant to the directive 
in the motion approved by the Court, he should be given 
another opportunity to provide more specific information 
regarding the in-service events so that further investigation 
can be made to verify the claimed events.  In this case, the 
approximate date of the described attack(s) on his convoy and 
the exact location of the unit at the time of such attack(s) 
is necessary for verification.  Once the veteran has provided 
the necessary information, such verification should be 
pursued with the appropriate military service department.  

Following completion of the additional development requested 
herein, if the RO finds that there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred, the complete record should be reviewed by a 
psychiatrist.  If PTSD is diagnosed, the manifestations 
should be described in detail, the stressor should be 
identified, and the evidence accepted to document the 
stressor should be indicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
psychiatric disorder, including PTSD, or 
to provide the identifying information 
and any necessary authorization to enable 
the RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that he obtain and submit it.

2.  Contact the veteran and request that 
he provide a more specific and detailed 
statement describing his alleged 
stressors, including, but not limited to 
(1) the approximate date (within a 60-day 
time frame) of the attack on his convoy 
and the exact location of the unit at the 
time of the attack; and (2) the name and 
rank of the soldier who was seriously 
injured in the loading dock accident.  He 
should be informed of the need for 
specific dates, locations, detailed 
descriptions of the claimed event, and 
any other information concerning any 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail that would prove helpful in 
attempting to verify his stressors.  He 
is advised that this information is 
necessary to obtain supportive evidence 
of the alleged stressor event, and that 
he must be as specific as possible, 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

3.  A copy of the veteran's DD Form 214, 
together with the stressor information 
that has already been provided by or 
obtained from him, should be submitted to 
the U.S. Army and Joint Services Records 
Research Center (JSSRC) for an attempt at 
stressor verification.  The JSRRC should 
provide any information that might 
corroborate the veteran's alleged 
stressor.  At a minimum, request a report 
of unit history and lessons learned 
covering the 97th Transportation Company 
and the 155th Transportation Company, 
particular during the Tet Offensive in 
1968, or any other period for which the 
veteran has provided sufficient 
information of an in-service stressor.  If 
the case is not referred to JSRRC, the RO 
should explain in the record why it was 
not.  

4.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If an alleged stressor is 
verified, identify the nature of the 
specific stressor or stressors 
independently established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, an alleged in-service 
stressor has been verified, afford the 
veteran a psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  Advise the examiner that only those 
events which have been verified may be 
considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more), that the PTSD is a 
result of an in-service stressor or 
stressors verified by the RO, or whether 
such a cause is unlikely (i.e., a 
probability of less than 50 percent).

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


